DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1, 3-14, 16-17, 19, and 21 have been considered and examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021has been entered.

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Remarks, filed 02/16/2021, with respect to the rejection(s) of claims 1-17, 19, and 21, have been fully considered but are not deemed persuasive, and the results are as followings:
On pages 4-8 of Applicant’s remarks, Applicant indicated the cancellations of claims 2, 15, 18, and 20.
On pages 9-10 of Applicant’s remarks, Applicant argues that the combination of Wang and Shahoian does not teach the limitations of  “a haptic housing coupling mechanism comparing a cantilevered beam having a first end coupled to the haptic actuator and a second end couple to the device housing” because Wang does not discuss a coupling mechanism comprising a cantilevered beam having a first end coupled to the haptic actuator and a second send coupled Shahoian also does not discuss a coupling mechanism comprising a cantilevered beam having a first end coupled to the haptic actuator and a second send coupled to the device housing.
Examiner respectfully disagrees with Applicant because as discussed in the Final rejection mailed on 10/16/2020, the rejection relied upon Wang to disclose an actuator physical coupling to both a display module as an input module of a handheld electronic device and a housing of the handheld electronic device (Wang: [0030]-[0033] and FIG. 8-10: the housing 710 can move relatively to the display module 720 along the slope surface 714. The display module 720 includes a first clamping portion 726a and a second clamping portion 726b respectively clamping two ends of the actuator 760, while the housing 710 includes a third clamping portion 716a clamping the centre of the actuator 760. In FIG. 10B, the actuator 760 bends and forces the first clamping portion 726a and the second clamping portion 726b to move relatively to the third clamping portion 716a after the actuator 760 is enabled. In other words, the actuator 760 forces the display module 720 to move relatively to the housing 710 along the slope surface 714), Wang does not explicitly disclose each coupling comprising a compliance and a haptic-housing coupling mechanism comprising a cantilevered beam having a first end coupled to the haptic actuator and a second end coupled to the device housing.
However, Shahoian discloses each coupling comprising a compliance as recited in the limitation of a compliance of the haptic-input coupling mechanism is less than a compliance of the haptic-housing coupling mechanism (Shahoian: Abstract, [0038]-[0039], [0042], [0046], [0055]-[0057], [0063], [0073]-[0075], and FIG. 1 the one or more actuators 30: an actuator configured to vibrate the mass, and a coupling disposed between the actuator and the mass or between the mass and a housing, the coupling having a first configuration with a compliance and a second configuration with a compliance, the compliance of the coupling in the first configuration being different from the compliance of the coupling in the second configuration, the actuator being configured to output haptic feedback associated with the first configuration of the coupling and haptic feedback associated with the second configuration of the coupling, the haptic feedback associated with the first configuration of the coupling being different from the haptic feedback associated with the second configuration of the coupling) and a haptic-housing coupling mechanism (Shahoian: [0059]: an actuator assembly providing a variable compliance between the moving mass and the housing or ground and [0067]: A metal core 182 is grounded to the housing or other ground feature), in one embodiment, comprising a cantilevered beam having a first end coupled to the haptic actuator and a second end coupled to the device housing (Shahoian: [0061]-[0063] and FIG. 5: FIG. 5a is a perspective view of a component 160 of another embodiment of an actuator assembly that provides a varying compliance between the moving mass and ground. Component 160 is a prismatic flexible beam having a variable cross section depending on where the cross section is taken. Beam 160 includes a base portion 161 which is coupled to an actuator (see below), a beam portion 162, and an end 164 where a mass is coupled).
Therefore, in view of teachings by Wang and Shahoian, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the handheld electronic device of Wang to include each coupling comprising a compliance and a haptic-housing coupling mechanism comprising a cantilevered beam having a first end coupled to the haptic actuator and a second end coupled to the device housing, as suggested by Shahoian. The motivation for this is to generate different haptic feedbacks to a user of an electronic device.

On pages 10-11 of Applicant’s remarks, Applicant argues that the combination of Wang, Shahoian, and Kim does not teach or suggest a haptic-housing coupling mechanism comprising a first portion coupled to the haptic actuator and a second portion coupled to the device housing at least one of the first portion or the second portion comprises a cushion, as recited in claim 12. Applicant’s arguments have been fully considered but are moot because the arguments do not apply to the new combination of references including prior art being used in the current rejection (see below for detail) under new grounds of rejection, necessitated by amendment.

On pages 12-13 of Applicant’s remarks, Applicant argues that the combination of Wang and Shahoian does not teach or suggest that when the frequency parameter of the actuator input waveform applied to the haptic actuator is greater than the second fundamental resonance frequency, the haptic actuator simultaneously drives movement of the input component and movement of the device housing that is less than the movement of the input component, as recited in claim 17.

As a result, Applicant arguments are not deemed persuasive, and the previous rejections pertaining to the previous set of claims are sustained. Therefore, due to the claimed amendments, upon further consideration, a new ground of rejections necessitated by amendments is made in view of following reference/combinations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, 9, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Wang – 2013/0135794 A1) in view of Shahoian et al. (Shahoian – US 2009/0295552 A1).

As to claim 1, Wang discloses an electronic device (Wang: Abstract and FIG. 1the handheld electronic device) comprising: 
a device housing (Wang: FIG. 2 the housing 110) defining an interior space (Wang: FIG. 1-2);
a haptic actuator (Wang: FIG. 8-9 the actuator 160 and the actuator 260) positioned within the interior space (Wang: Abstract, [0007], [0023], [0029]-[0033], FIG. 1-2 and FIG. 8-10); 
an input component (Wang: FIG. 1 the couch panel 170 and FIG. 8-10) positioned at least partially within the interior space and accessible by a user via an opening extending through the device housing (Wang: Abstract, [0007], [0023], [0029]-[0033], FIG. 1-2 and FIG. 8-10);
a haptic-housing coupling mechanism physically coupling the haptic actuator to the device housing (Wang: Abstract, [0007], [0023], [0029]-[0033], FIG. 1-2 and FIG. 8-10); and
a haptic-input coupling mechanism physically coupling the haptic actuator to the input component (Wang: Abstract, [0007], [0023], [0029]-[0033], FIG. 1-2 and FIG. 8-11: the handheld electronic device of the present application uses an actuator having a piezoelectric element based on the structural connections thereof, so that the actuator forces the display module to move relatively to the housing or the actuator forces the display module and the touch panel to move relatively to the housing to generate vibration alert. In this way, the present application can replace the conventional eccentric motor as the source of vibration alert to save space for placing the eccentric motor and improve design flexibility).
Wang does not explicitly disclose the limitations of a haptic-housing coupling mechanism comprising a cantilevered beam having a first end coupled to the haptic actuator and a second end coupled to the device housing; and
wherein a compliance of the haptic-input coupling mechanism is less than a compliance of the haptic-housing coupling mechanism.
However, it has been known in the art of haptic device design to implement a haptic-housing coupling mechanism comprising a cantilevered beam having a first end coupled to the haptic actuator and a second end coupled to the device housing; and wherein a compliance of the haptic-input coupling mechanism is less than a compliance of the haptic-housing coupling mechanism, as suggested by Shahoian, which discloses a haptic-housing coupling mechanism (Shahoian: [0059]: an actuator assembly providing a variable compliance between the moving mass and the housing or ground and [0067]: A metal core 182 is grounded to the housing or other ground feature) comprising a cantilevered beam having a first end coupled to the haptic actuator and a second end coupled to the device housing (Shahoian: [0061]-[0063] and FIG. 5: FIG. 5a is a perspective view of a component 160 of another embodiment of an actuator assembly that provides a varying compliance between the moving mass and ground. Component 160 is a prismatic flexible beam having a variable cross section depending on where the cross section is taken. Beam 160 includes a base portion 161 which is coupled to an actuator (see below), a beam portion 162, and an end 164 where a mass is coupled); and
wherein a compliance of the haptic-input coupling mechanism is less than a compliance of the haptic-housing coupling mechanism (Shahoian: Abstract, [0038]-[0039], [0042], [0046], [0055]-[0057], [0063], [0073]-[0075], and FIG. 1 the one or more actuators 30: an actuator configured to vibrate the mass, and a coupling disposed between the actuator and the mass or between the mass and a housing, the coupling having a first configuration with a compliance and a second configuration with a compliance, the compliance of the coupling in the first configuration being different from the compliance of the coupling in the second configuration, the actuator being configured to output haptic feedback associated with the first configuration of the coupling and haptic feedback associated with the second configuration of the coupling, the haptic feedback associated with the first configuration of the coupling being different from the haptic feedback associated with the second configuration of the coupling).
Wang and Shahoian, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the handheld electronic device of Wang to include a haptic-housing coupling mechanism comprising a cantilevered beam having a first end coupled to the haptic actuator and a second end coupled to the device housing; and wherein a compliance of the haptic-input coupling mechanism is less than a compliance of the haptic-housing coupling mechanism, as suggested by Shahoian. The motivation for this is to generate different haptic feedbacks to a user of an electronic device.

As to claim 3, Wang and Shahoian disclose the limitations of claim 1 further comprising the electronic device of claim 1, wherein the haptic-housing coupling mechanism comprises a spring physically coupling the haptic actuator to the device housing (Shahoian: [0055]-[0056], [0089]-[0091], and FIG. 14: Some embodiments of the present invention allow the compliance of a suspension that couples the vibrating mass and/or actuator to a ground, such as the device housing, to be varied. In a harmonic system including a spring coupled to a mass (ignoring damping for present purposes), the greatest magnitude vibrations are output near a resonance frequency of the system that is determined by the amount of mass and by the compliance of the spring).

As to claim 5, Wang and Shahoian disclose the limitations of claim 1 further comprising the electronic device of claim 1, wherein the haptic-input coupling mechanism is distinct from the haptic-housing coupling mechanism (Wang: Abstract, [0007], [0023], [0029]-Shahoian: Abstract, [0038]-[0039], [0042], [0046], [0055], [0057], [0063], [0073]-[0075], and FIG. 1 the one or more actuators 30).

As to claim 9, Wang and Shahoian disclose the limitations of claim 1 further comprising the electronic device of claim 1, wherein the input component is movable with respect to the device housing via the opening (Wang: Abstract, [0007], [0023], [0029]-[0033], FIG. 1-2 and FIG. 8-11: the actuator 260 can force the upper module 500 to move relatively to the lower module 600 after the actuator 260 is enabled. Therefore, the present application can replace the conventional eccentric motor as a design to generate the vibration alert. In addition, by changing the connections between the structures, the ways of generating the vibration alert of the handheld electronic device change).

As to claim 21, Wang and Shahoian discloses all the electronic device limitations as claimed that mirrors the electronic device limitations in claim 1; thus, claim 21 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
a haptic feedback assembly for an electronic device (Wang: FIG. 8-9 the actuator 160 and the actuator 260) comprising a first component and a second component (Wang: Abstract, [0007], [0023], [0029]-[0033], FIG. 1-2 and FIG. 8-11: the handheld electronic device of the present application uses an actuator having a piezoelectric element based on the structural connections thereof, so that the actuator forces the display module to move relatively to the housing or the actuator forces the display module and the touch panel to move relatively to the housing to generate vibration alert. In this way, the present application can replace the Shahoian: Abstract, [0038]-[0039], [0042], [0046], [0055]-[0057], [0063], [0073]-[0075], and FIG. 1 the one or more actuators 30), the haptic feedback assembly comprising:
a haptic actuator;
a first coupling mechanism (Wang: Abstract, [0007], [0023], [0029]-[0033], FIG. 1-2 and FIG. 8-10 and Shahoian: [0059]: an actuator assembly providing a variable compliance between the moving mass and the housing or ground and [0067]: A metal core 182 is grounded to the housing or other ground feature) comprising a cantilevered beam having a first end coupled to the haptic actuator and a second end coupled to the first component (Shahoian: [0061]-[0063] and FIG. 5: FIG. 5a is a perspective view of a component 160 of another embodiment of an actuator assembly that provides a varying compliance between the moving mass and ground. Component 160 is a prismatic flexible beam having a variable cross section depending on where the cross section is taken. Beam 160 includes a base portion 161 which is coupled to an actuator (see below), a beam portion 162, and an end 164 where a mass is coupled); and
a second coupling mechanism operative to physically couple the haptic actuator to the second component (Wang: Abstract, [0007], [0023], [0029]-[0033], FIG. 1-2 and FIG. 8-10), wherein a compliance of the second coupling mechanism is less than a compliance of the first coupling mechanism (Shahoian: Abstract, [0038]-[0039], [0042], [0046], [0055]-[0057], [0063], [0073]-[0075], and FIG. 1 the one or more actuators 30: an actuator configured to vibrate the mass, and a coupling disposed between the actuator and the mass or between the mass and a housing, the coupling having a first configuration with a compliance and a second configuration with a compliance, the compliance of the coupling in the first configuration being different from the compliance of the coupling in the second configuration, the actuator being configured to output haptic feedback associated with the first configuration of the coupling and haptic feedback associated with the second configuration of the coupling, the haptic feedback associated with the first configuration of the coupling being different from the haptic feedback associated with the second configuration of the coupling).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Wang – 2013/0135794 A1) in view of Shahoian et al. (Shahoian – US 2009/0295552 A1) and further in view of Kim et al. (Kim – US 2017/0315616 A1).

As to claim 4, Wang and Shahoian discloses the limitations of claim 3 except for the claimed limitations of the electronic device of claim 3, wherein the haptic-input coupling mechanism comprises a welded joint directly physically coupling the haptic actuator to the input component.
However, it has been known in the art of haptic device design to implement wherein the haptic-input coupling mechanism comprises a welded joint directly physically coupling the haptic actuator to the input component, as suggested by Kim, which discloses wherein the haptic-input coupling mechanism comprises a welded joint directly physically coupling the haptic actuator to the input component (Kim: [0028]: the fixing brackets 36 made of a metal material are additionally provided at the two opposite ends of the piezoelectric vibrating body 6 and the two opposite ends of the actuator 4 are mounted to the interior of the vibrating mouse 1 welding or an adhesive, with the result that the actuator 4 is securely mounted to the vibrating mouse 1 and the vibration generated by the actuator 4 is therefore effectively transmitted to the vibrating mouse 1).
Therefore, in view of teachings by Wang, Shahoian, and Kim it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the electronic device of Wang and Shahoian to include wherein the haptic-input coupling mechanism comprises a welded joint directly physically coupling the haptic actuator to the input component, as suggested by Kim. The motivation for this is to implement a known alternative coupling mechanism to couple a haptic actuator.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Wang – 2013/0135794 A1) in view of Shahoian et al. (Shahoian – US 2009/0295552 A1) and further in view of Alghooneh et al. (Alghooneh – US 2017/0243451 A1).

As to claim 6, Wang and Shahoian discloses the limitations of claim 1 except for the claimed limitations of the electronic device of claim 1, further comprising a strap coupled to the device housing, wherein the strap is operative to hold the device housing against a wrist of the user.
However, it has been known in the art of haptic device design to implement a strap coupled to the device housing, wherein the strap is operative to hold the device housing against a wrist of a user, as suggested by Alghooneh, which discloses a strap coupled to the device housing, wherein the strap is operative to hold the device housing against a wrist of a user (Alghooneh: Abstract, [0035]-[0036], [0038]-[0040], and FIG. 1-4 the wearable electronic 
Therefore, in view of teachings by Wang, Shahoian, and Alghooneh it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the electronic device of Wang and Shahoian to include a strap coupled to the device housing, wherein the strap is operative to hold the device housing against a wrist of a user, as suggested by Alghooneh. The motivation for this is to implement a haptic device in a form of a watch being worn by a user of the haptic device.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Wang – 2013/0135794 A1) in view of Shahoian et al. (Shahoian – US 2009/0295552 A1) and Alghooneh et al. (Alghooneh – US 2017/0243451 A1) and further in view of Cruz-Hernandez et al. (Cruz-Hernandez – US 10,395,489 B1).

As to claim 7, Wang, Shahoian, and Alghooneh discloses the limitations of claim 6 except for the claimed limitations of the electronic device of claim 6, wherein the input component is a digital crown.
However, it has been known in the art of haptic device design to implement the input component is a digital crown, as suggested by Cruz-Hernandez, which discloses the input component is a digital crown (Cruz-Hernandez: Abstract, column 5 lines 26-39, and FIG. 1: First and second moving masses 219A, 219B may be standalone components or may comprise, a push button, rotatable knob, screen, touchscreen, digital crown, and the like).
Therefore, in view of teachings by Wang, Shahoian, Alghooneh and Cruz-Hernandez it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the electronic device of Wang, Shahoian, and Alghooneh to include the input component is a digital crown, as suggested by Cruz-Hernandez. The motivation for this is to implement digital crown as a known alternative input device.

As to claim 8, Wang, Shahoian, and Alghooneh discloses the limitations of claim 6 except for the claimed limitations of the electronic device of claim 6, wherein the input component is a push button.
However, it has been known in the art of haptic device design to implement the input component is a push button, as suggested by Cruz-Hernandez, which discloses the input component is a push button (Cruz-Hernandez: Abstract, column 5 lines 26-39, and FIG. 1: First and second moving masses 219A, 219B may be standalone components or may comprise, or be otherwise coupled to, other components of the host electronic device, such as a push button, rotatable knob, screen, touchscreen, digital crown, and the like).
Therefore, in view of teachings by Wang, Shahoian, Alghooneh and Cruz-Hernandez it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the electronic device of Wang, Shahoian, and Alghooneh to include the input component is a push button, as suggested by Cruz-Hernandez. The motivation for this is to implement digital crown as a known alternative input device.

Claims 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Wang – 2013/0135794 A1) in view of Shahoian et al. (Shahoian – US 2009/0295552 A1) and Kim et al. (Kim – US 2017/0315616 A1) and further in view of Takahashi et al. (Takahashi – US 2020/0127547 A1).

As to claim 12, Wang, Shahoian, and Kim discloses all the electronic device limitations as claimed that mirrors the electronic device limitations in claims 1 and 3-4; thus, claim 12 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claims 1 and 3-4, and the details are as followings:
an electronic device (Wang: Abstract and FIG. 1the handheld electronic device) comprising: 
a device housing (Wang: FIG. 2 the housing 110) defining an interior space (Wang: FIG. 1-2);
a haptic actuator (Wang: FIG. 8-9 the actuator 160 and the actuator 260) positioned within the interior space (Wang: Abstract, [0007], [0023], [0029]-[0033], FIG. 1-2 and FIG. 8-10); 
an input component (Wang: FIG. 1 the couch panel 170 and FIG. 8-10);
a haptic-housing coupling mechanism (Wang: Abstract, [0007], [0023], [0029]-[0033], FIG. 1-2 and FIG. 8-10) configured to mount the haptic actuator to the device housing and comprising a first portion coupled to the haptic actuator and a second portion coupled to the device housing (Shahoian: Abstract, [0038]-[0039], [0042], [0046], [0055]-[0057], [0061]-[0063], [0073]-[0075], FIG. 1 the one or more actuators 30, and FIG. 3-14:  an actuator a first configuration with a compliance and a second configuration with a compliance, the compliance of the coupling in the first configuration being different from the compliance of the coupling in the second configuration, the actuator being configured to output haptic feedback associated with the first configuration of the coupling and haptic feedback associated with the second configuration of the coupling, the haptic feedback associated with the first configuration of the coupling being different from the haptic feedback associated with the second configuration of the coupling); and
a haptic-input coupling mechanism physically coupling the haptic actuator to the input component while enabling the input component to move freely in at least one direction with respect to the device housing (Wang: Abstract, [0007], [0023], [0029]-[0033], FIG. 1-2 and FIG. 8-11: the handheld electronic device of the present application uses an actuator having a piezoelectric element based on the structural connections thereof, so that the actuator forces the display module to move relatively to the housing or the actuator forces the display module and the touch panel to move relatively to the housing to generate vibration alert. In this way, the present application can replace the conventional eccentric motor as the source of vibration alert to save space for placing the eccentric motor and improve design flexibility and Shahoian: Abstract, [0038]-[0039], [0042], [0046], [0055]-[0057], [0063], [0073]-[0075], and FIG. 1 the one or more actuators 30), wherein:
the haptic-input coupling mechanism comprises a welded joint physically coupling the haptic actuator to the input component (Kim: [0028]: the fixing brackets 36 made of a metal material are additionally provided at the two opposite ends of the piezoelectric vibrating body 6 welding or an adhesive, with the result that the actuator 4 is securely mounted to the vibrating mouse 1 and the vibration generated by the actuator 4 is therefore effectively transmitted to the vibrating mouse 1); and
the haptic-housing coupling mechanism is distinct from the haptic actuator (Wang: Abstract, [0007], [0023]-[0026], [0029]-[0033], and FIG. 8-9 the first cushion 150 and the second cushion 180: The first cushions 150 between the partition 130 and the position posts 140 work as intervals, and a second cushion 180 arranged between around the first opening 112 of the housing 110 and the display module 120 works as an interval too. The actuator 160 can force the upper module 300 to move relatively to the lower module 400 and Shahoian: Abstract, [0041]-[0042], [0044], [0046], [0055]-[0057], [0063], [0073]-[0075], and FIG. 1 the one or more actuators 30: the haptic feedback can be output directly on the housing of a device, such as a handheld device, or on the manipulandum 34. For example, the housing can be used for a gamepad, mouse, remote control, telephone, or other handheld device. In a gamepad embodiment, the housing of the gamepad can receive the vibrotactile feedback of the present invention, and a fingertip joystick or other control on the gamepad can be provided with separate haptic feedback, e.g. with motors coupled to the joystick mechanism to provide force feedback in the degrees of freedom of the joystick, and/or tactile feedback); and 
a compliance of the haptic-input coupling mechanism is less than a compliance of the haptic-housing coupling mechanism (Shahoian: Abstract, [0038]-[0039], [0042], [0046], [0055]-[0057], [0063], [0073]-[0075], and FIG. 1 the one or more actuators 30: an actuator configured to vibrate the mass, and a coupling disposed between the actuator and the mass or between the mass and a housing, the coupling having a first configuration with a compliance and a second configuration with a compliance, the compliance of the coupling in the first configuration being different from the compliance of the coupling in the second configuration, the actuator being configured to output haptic feedback associated with the first configuration of the coupling and haptic feedback associated with the second configuration of the coupling, the haptic feedback associated with the first configuration of the coupling being different from the haptic feedback associated with the second configuration of the coupling).
The combination of Wang, Shahoian, and Kim does not explicitly disclose at least one of the first portion or the second portion comprises a cushion.
However, it has been known in the art of haptic device design to implement at least one of the first portion or the second portion comprises a cushion, as suggested by Takahashi, which disclose at least one of the first portion or the second portion comprises a cushion (Takahashi: [0080] and FIG. 3 the contact parts 81: Contact parts 81 herein are formed with a soft material such as an elastomer, rubber, resin, and a porous elastic body such as a sponge. Thereby, when coming to contact with base plate 12 or top plate 131 at the time of driving movable body 30, it is possible to ease the impact at the time of contact and reduce generation of a contact sound and a vibration noise when the impact at the time of contact is transmitted to casing 11).
Therefore, in view of teachings by Wang, Shahoian, Kim, and Takahashi it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the electronic device of Wang, Shahoian, and Kim to include at least one of the first portion or the second portion comprises a cushion, as suggested by Takahashi. The motivation for this is to ease an impact at a time of contact and reduce generation of a 

As to claim 13, Wang, Shahoian, Kim, and Takahashi disclose the limitations of claim 12 further comprising the electronic device of claim 12, wherein the haptic actuator is configured to move within the interior space in the at least one direction with respect to the device housing (Wang: Abstract, [0007], [0023], [0029]-[0033], FIG. 1-2 and FIG. 8-11: the handheld electronic device of the present application uses an actuator having a piezoelectric element based on the structural connections thereof, so that the actuator forces the display module to move relatively to the housing or the actuator forces the display module and the touch panel to move relatively to the housing to generate vibration alert. In this way, the present application can replace the conventional eccentric motor as the source of vibration alert to save space for placing the eccentric motor and improve design flexibility) when the haptic actuator is driven by an actuator input waveform (Shahoian: Abstract, [0047], [0050]-[0052], [0057], [0060]-[0062], and FIG. 1: The vibration effects produced by these embodiments can often be greatly varied by changing the drive waveform in various ways. Software tools such as Immersion Studio.TM. from Immersion Corporation can be used to design and provide different vibration waveforms and to determine which output is best for a particular application).

As to claim 14, Wang, Shahoian, Kim, and Takahashi disclose the limitations of claim 12 further comprising the electronic device of claim 12, wherein:
the haptic actuator comprises a first fundamental resonance frequency; and
the haptic-housing coupling mechanism comprises a second fundamental resonance frequency that is greater than the first fundamental resonance frequency (Shahoian: Abstract, [0047], [0049]-[0052], [0057], [0060]-[0062], and FIG. 1: A given actuator's value can be maximized in a device by driving the actuator/eccentric mass continuously to get large magnitude vibrations from 5 to 80 Hz and then switch to a forced harmonic (bi-directional) mode to produce high frequency vibrations. This multi-mode approach can provide higher bandwidth and opens up a whole range of haptic effects. Continuous rotation does not provide independent command of magnitude and frequency, but may still be very compelling in combination with the bi-directional mode. For example, the actuator can be commanded to produce a 10 g 5 Hz vibration with the uni-directional mode, followed a command to produce a high frequency decaying ringing to simulate loss of vehicle control followed by impact with a metal guard rail. Choosing a different combination of motor and mass may allow the crossover frequency to be changed, where one drive mode is switched to the other).

As to claim 16, Wang, Shahoian, Kim, and Takahashi disclose the limitations of claim 12 further comprising the electronic device of claim 12, wherein the haptic-housing coupling mechanism comprises a spring physically coupling the haptic actuator to the device housing (Shahoian: [0055]-[0056], [0089]-[0091], and FIG. 14: Some embodiments of the present invention allow the compliance of a suspension that couples the vibrating mass and/or actuator to a ground, such as the device housing, to be varied. In a harmonic system including a spring coupled to a mass (ignoring damping for present purposes), the greatest magnitude vibrations are output near a resonance frequency of the system that is determined by the amount of mass and by the compliance of the spring).

Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art does not teach the combination of the limitations including wherein: when the haptic actuator provides a first actuator waveform, the haptic-housing coupling mechanism is operative to produce a first device housing waveform at the device housing; when the haptic actuator provides the first actuator waveform, the haptic-input coupling mechanism is operative to produce a first device input waveform at the input component; when the haptic actuator provides a second actuator waveform, the haptic-housing coupling mechanism is operative to produce a second device housing waveform at the device housing; when the haptic actuator provides the second actuator waveform, the haptic-input coupling mechanism is operative to produce a second device input waveform at the input component; a frequency parameter of the first actuator waveform is below a threshold; a frequency parameter of the second actuator waveform is above the threshold; a movement parameter of the first device input waveform is no greater than two times a movement parameter of the first device housing waveform; and a movement parameter of the second device input waveform is no less than five times a movement parameter of the second device housing waveform, as presented in claim 10. Although many of the limitations of the claims can be individually found in the prior art, there is no reasonable combination of references sufficient to teach the invention as claimed in claim 10.

The following is an examiner’s statement of reasons for allowance: claim 17 is allowable because prior art fails to teach or suggest the claimed invention in combination. While most of individual limitation, having components and functions, are generically and separately known in the art, the combination of all of the components and their interactions are not sufficiently taught in the prior art in the claimed manner, and the Examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight including an electronic device comprising: a device housing defining an interior space; a haptic actuator positioned within the interior space; a haptic-housing coupling mechanism physically coupling the haptic actuator to the device housing, wherein: the haptic actuator comprises a first fundamental resonance frequency; and the haptic-housing coupling mechanism comprises a second fundamental resonance frequency that is greater than the first fundamental resonance frequency; an input component; and a haptic-input coupling mechanism physically coupling the haptic actuator to the input component while enabling the input component to move freely in at least one direction with respect to the device housing, wherein: when a frequency parameter of an actuator input waveform applied to the haptic actuator is the first fundamental resonance frequency, the haptic actuator drives movement of the device housing; and when the frequency parameter of the actuator input waveform applied to the haptic actuator is greater than the second fundamental resonance frequency, the haptic actuator simultaneously drives movement of the input component and movement of the device housing that is less than the movement of the input component.

The following is an examiner’s statement of reasons for allowance: claim 19 is allowable because prior art fails to teach or suggest the claimed invention in combination. While most of the haptic actuator comprises a first fundamental resonance frequency; and the haptic-housing coupling mechanism comprises a second fundamental resonance frequency that is greater than the first fundamental resonance frequency; an input component; and a haptic-input coupling mechanism physically coupling the haptic actuator to the input component while enabling the input component to move freely in at least one direction with respect to the device housing, wherein: when the haptic actuator provides a first actuator waveform, the haptic-housing coupling mechanism is operative to produce a first device housing waveform at the device housing; when the haptic actuator provides the first actuator waveform, the haptic-input coupling mechanism is operative to produce a first device input waveform at the input component; when the haptic actuator provides a second actuator waveform, the haptic-housing coupling mechanism is operative to produce a second device housing waveform at the device housing; when the haptic actuator provides the second actuator waveform, the haptic-input coupling mechanism is operative to produce a second device input waveform at the input component; a frequency parameter of the first actuator waveform is below the second fundamental resonance frequency; a frequency parameter of the second actuator waveform is above the second fundamental resonance frequency; a movement parameter of the first device input waveform is within a threshold magnitude of a movement parameter of the first device housing waveform; and a movement parameter of the second device input waveform is greater than a movement parameter of the second device housing waveform by at least the threshold magnitude.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Provancher, US 9,268,401 B2, discloses multidirectional controller with shear feedback.
Provancher, US 2011/0032090 A1, discloses active handrest for haptic guidance and ergonomic support.
Funch et al., US 2008/0192002 A1, discloses operating panel.
Delson et al., US 8,981,682 B2, discloses asymmetric and general vibration waveforms form multiple synchronized vibrational actuators.
Echeverry-Velásquez et al. discloses Design, construction, and evaluation of an energy harvesting prototype built with piezoelectric materials. 
Kwon et al. discloses Trend & prospects of haptic technology in mobile devices. 
Larkin discloses Article A Review On Vibrating Beam-based micronano-gyroscopes. 
Pezent et al. discloses Tasbi Multisensory Squeeze and Vibrotactile Wrist Haptics for Augmented and Virtual Reality.  
Waghulde et al. discloses Vibration Control of Cantilever Smart Beam by using Piezoelectric Actuators and Sensors. 
Zubrycki-Granosik discloses Article Novel Haptic Device Using Jamming Principle for Providing Kinaesthetic Feedback in Glove-Based Control Interface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUANG PHAM/Primary Examiner, Art Unit 2684